Action to recover damages for personal injuries sustained as the result of the alleged negligence of the appellant in operating an automobile, in which the plaintiff was a passenger, which collided with another automobile. Judgment for plaintiff and against appellant reversed on the law, without costs, and complaint dismissed, without costs. The findings of fact implicit in the verdict of the jury are affirmed. There is no proof which warranted the jury in finding that the appellant was negligent. His testimony, adduced by the plaintiff, that the other ear, without warning, made a left turn in front of him when he was but ten feet away is uncontradicted. Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.